Title: To Alexander Hamilton from Henry Lee, [22 August 1791]
From: Lee, Henry
To: Hamilton, Alexander



[Alexandria, Virginia, August 22, 1791]
My dear friend.

Mr Cox was about taking to you my riding horse, but my apprehension of yr. necessary hurry & my wish to compare him with a horse I have sent for, concluded a procrastination of my execution of your request & my ardent desire. No other consideration could have induced me to postpone a measure you reckon essential to your health.
Nor shall time be lost in presenting you with this trivial testimony of the zeal with which I engage in any matter which goes to your comfort.
May success & happiness attend you.
Yours affy
Henry LeeAugust 22d. 1791Alexra
I wrote to you some time ago on the business of some of my friends.
